              Case 2:19-cv-00098-Z Document 6 Filed 02/06/20                      Page 1 of 1 PageID 45
BTXN 138 (rev. 03/15)
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS


In Re:                                                        §
Waggoner Cattle, LLC                                          §
                                                              §    Case No.: 18−20126−rlj11
                                           Debtor(s)          §    Chapter No.: 11
Lone Star State Bank of West Texas                            §
                                           Plaintiff(s)       §    Adversary No.:      18−02007−rlj
     vs.                                                      §
Rabo Agrifinance, LLC et al.                                  §    Civil Case No.:        2:19−cv−00098−Z
                                           Defendant(s)       §
                                                              §
                                                              §
                                           Appellant(s)       §
        vs.                                                   §
                                                              §
                                           Appellee(s)        §
                                                              §
                                                              §


       NOTICE OF TRANSMITTAL REGARDING WITHDRAWAL OF REFERENCE
I am transmitting:

                One copy of the Motion to Withdraw Reference (USDC Civil Action No. − DNC Case) NOTE:
                A Status Conference has been set for at , in before U.S. Bankruptcy Judge . The
                movant/plaintiff, respondent/defendant or other affected parties are required to attend the Status
                Conference.
                One copy of: RECOMMENDATION ON DEFENDANTS MOTION TO DISMISS .

TO ALL ATTORNEYS: Fed.R.Bankr.P. 5011(a) A motion for withdrawal of a case or proceeding shall be heard by
a district judge, [implied] that any responses or related papers be filed likewise.



DATED: 2/6/20                                      FOR THE COURT:
                                                   Robert P. Colwell, Clerk of Court

                                                   by: /s/S Longoria, Deputy Clerk
